DETAILED ACTION
Allowable Subject Matter
Claims 21-23 and 26-45 are allowed.
	Applicant’s arguments filed 24 January 2022 are persuasive, and the previous rejections have been withdrawn.
With respect to independent claim 21, the prior art does not disclose, in the claimed environment, a monolithic multi-well cell plate comprising a plurality of wells, wherein each well is formed by absorbing biomolecules onto a surface to form a coated surface, compressing a micropatterned, elastomeric etch mask ton the coated surface, and exposing the mask to a gas plasma to ablate exposed portions of the coated surface.  The Flounders reference is believed to be the closest prior art for the reasons expressed in previous office actions.  Although Flounders teaches the claimed absorbing, masking and ablating steps, Flounders does not teach that this is done in the context of a cell culture multi-well plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799